MacIntyre, J.
The defendant was convicted of simple larceny. It appeared from the evidence that on a certain night the defendant carried three negroes to the home of a named person in his automobile, and waited near by until one of the negroes had stolen several chickens and placed them in the automobile, and then carried the negroes and the chickens to Macon, where the chickens were sold. This court can not do otherwise than hold that the judge did not err in overruling the motion for new trial containing only the general grounds.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.